   Case 1:19-cr-00141-HG Document 7 Filed 10/09/19 Page 1 of 2                PageID #: 11

                    IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA, )                         CR 19-00141HG
                             )
          Plaintiff,         )
                             )
     vs.                     )
                             )
JONAH ORTIZ,                 )
                             )
          Defendant.         )
____________________________ )

       REPORT AND RECOMMENDATION CONCERNING PLEA OF GUILTY

              The defendant, by consent, has appeared before me pursuant to Rule 11,

Fed.R.Crim.P., and has entered a plea of guilty to Counts 1 and 2 of the INDICTMENT.

After examining the defendant under oath, I have determined that the defendant is fully

competent and capable of entering an informed plea, that the guilty plea was intelligently,

knowingly and voluntarily made, and that the offenses charged is are supported by an

independent basis in fact establishing each of the essential elements of such offense. I have

further determined that the defendant intelligently, knowingly, and voluntarily waived the

right to appeal or collaterally attack the sentence except as provided in the plea agreement. I

therefore recommend that the plea of guilty be accepted and that the defendant be adjudged

guilty and have sentence imposed accordingly.

              IT IS SO RECOMMENDED.

              DATED: Honolulu, Hawaii, October 9, 2019.
  Case 1:19-cr-00141-HG Document 7 Filed 10/09/19 Page 2 of 2              PageID #: 12

                                         NOTICE

Failure to file written objections to this Report and Recommendation within fourteen (14) days
from the date of its service shall bar an aggrieved party from attacking such Report and
Recommendation before the assigned United States District Judge. 28 U.S.C. § 636(b)(1)(B).
